Citation Nr: 1402474	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability beginning March 25, 2003; to include a separate compensable disability rating for neurologic impairment of the right lower extremity associated with the lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, granted service connection for lumbar strain, rated at 10 percent, effective April 1, 2002, and at 20 percent, effective August 23, 2006.

In November 2010, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

In an August 2011 decision, the Board confirmed a 10 percent disability rating effective April 1, 2002; determined that a 20 percent disability rating was warranted effective March 25, 2003; and remanded the issue of entitlement to a separate compensable disability rating for related neurologic impairment for additional development.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the August 2011 Board decision which denied entitlement to a disability rating in excess of 20 percent beginning March 25, 2003.  In July 2012 Order, the Court granted the parties' Joint Motion for Remand and vacated that portion of the Board's August 2011 decision.  

The Board remanded the claims in January 2013 for further development.  In a July 2013 rating decision, the RO granted service connection for sciatic radiculopathy of the left lower extremity and assigned a 10 percent disability rating effective June 20, 2013.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, this issue remains in appellate status.       

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a September 2013 Informal Hearing Presentation in which the Veteran's representative argued for a higher disability rating.  Additionally, it was asserted that a separate disability rating was warranted for neurologic impairment of the right lower extremity associated with the lumbar spine disability.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In January 2013, the Board remanded this matter, in part, for so that VA examination could be conducted.  In June 2013, the Veteran underwent a VA examination.  However, the Board finds that this examination report is inadequate.  Specifically, in the January 2013 Remand, the Board stated that "the claims file must be made available to and be reviewed by the examiner in conjunction with the examination."  The June 2013 VA examiner stated that the claims file was not available or reviewed.

Additionally, the Board notes that part of the basis for the July 2012 Joint Motion for Remand was the fact that the previous VA examiner failed to "adequately answer whether Appellant suffers any additional limitation in function as a result of his 'severe' flare-ups."  In the June 2013 VA examination report, the examiner noted that the Veteran reported experiencing flare-ups that would impact function of the thoracolumbar spine.  The Veteran reported that these flare-ups would occur twice per week, and that they limited mobility.  However, later in the report, the examiner stated that the Veteran denied flare-ups during the examination.  He stated that consequently, it was not feasible to list additional loss due to pain on use during flare-ups.  The Board notes that the Veteran does not have to be experiencing a flare-up at the time of the examination for the examiner to render an opinion regarding loss of functionality during a flare-up.  

Moreover, the Court has directed that where a medical provider indicates that an opinion cannot be given without resort to speculation, the provider should indicate whether causation cannot be determined because there are several potential etiologies unrelated to service, and should identify the other potential etiologies, should state whether active service is not more likely than any other etiology to cause the current disability, and should indicate whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  See Jones v. Shinseki,  23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  An additional examination and opinion should be obtained which specifically addresses the possible manifestations of functional loss due to pain and where motion is impeded [such as with decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as, swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 )].  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Additionally, although the June 2013 VA examiner indicated that the Veteran had radicular pain and other signs and symptoms due to radiculopathy, he failed to identify the nerve impaired and whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  The RO obtained a July 2013 opinion (from a different examiner) that indicated severe left sciatic radiculopathy.  However, the basis for deeming it "severe" is unclear.

Finally, the June 2013 VA examiner did not discuss the impact, if any, that the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.

The Court in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

In this case, the Board finds that a new VA examination and opinion are warranted so as to comply with the January 2013 remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current severity of the service-connected lumbar spine disability and any associated neurologic impairment.

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

The examiner should indicate whether the lumbar spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

The examiner should also report all neurologic impairment resulting from the service-connected lumbar spine disability. 

If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

If there is sciatic nerve impairment, the examiner should report whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost. The examiner should comment as to whether there is marked muscle atrophy. 

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiner should so report. 

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  If the examiner does not find that the service-connected disabilities preclude gainful employment, the examiner is requested to discuss the types of employment the Veteran would be able to obtain and maintain. 

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so. 

2.  The RO/AMC must then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result.  Stegall, 11 Vet. App. at 271. 

3.  The RO/AMC must then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



